DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over DE 20 2007 004 301 in view of Murakami et al. (JP 2004330862).
With respect to claim 1, ‘301 teach a vehicle wheel comprising a wheel body (Fig.1, Item 1) and a noise reduction suspension member (Fig.1, Item 4) slidably engaged with the wheel body and suspending inside a tire air chamber from the wheel body (Figs.1 and 3). However, ‘301 fail to disclose the suspension member suspends a single Helmholtz resonator.

It would have been obvious to a person with ordinary skill in the art, at the time the invention was filed, to employ the Murakami et al. resonator configuration with the ‘301 teachings because it would help tune the system to reduce noise within a particular frequency range as necessitated by the specific requirements of the particular application.
With respect to claim 2, ‘301 teach wherein the suspension member (Fig.1, Item 4) partially contact the wheel body (Fig.1, Item 1) via a contact portion of the suspension member.  

Claims 4 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over DE 20 2007 004 301 in view of Murakami et al. (JP 2004330862), and further in view of Kamiyama (EP 2 783 879).
With respect to claim 4, ‘301 and Murakamiet al. teach the limitations already discussed in a previous rejection, but fail to disclose wherein the Helmholtz resonator is formed in a streamlined shape.
Nevertheless, Kamiyama teaches a vehicle wheel comprising a Helmholtz resonator being formed in a streamlined shape (Fig.5, Item 10); and With respect to claims 5 and 6, wherein the Helmholtz resonator has a communication hole (Figs.5 and 6A, Item 20) extending in a width direction of the wheel body; and wherein the Helmholtz resonator has a communication hole that is located on a vertical line passing through a rotation axis (Fig.5, Item Ax) of the wheel body.
.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
  
Conclusion
The attached hereto PTO Form 892 lists prior art made of record that the Examiner considered it pertinent to applicant's disclosure. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGARDO SAN MARTIN whose telephone number is (571)272-2074.  The examiner can normally be reached on 9:00 - 5:00 M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




         /Edgardo San Martin/
                                                                                                
          Edgardo San Martín
          Primary Examiner
          Art Unit 2837
          March 18, 2022